MEMORANDUM **
Esmeralda Lopez Hernandez, a native and citizen of Mexico, petitions for review *648of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen removal proceedings. We dismiss the petition for review.
The evidence petitioner presented with her motion to reopen concerned the same basic hardship grounds as her application for cancellation of removal. See Fernandez v. Gonzales, 439 F.3d 592, 602-03 (9th Cir.2006). We therefore lack jurisdiction to review the BIA’s discretionary determination that the evidence petitioner submitted would not alter its prior discretionary determination that she failed to establish the requisite hardship. See id. at 600 (holding that 8 U.S.C. § 1252(a)(2)(B)(i) bars this court from reviewing the denial of a motion to reopen where “the only question presented is whether [the] new evidence altered the prior, underlying discretionary determination that [the petitioner] had not met the hardship standard.”) (Internal quotations and brackets omitted).
We lack jurisdiction to review the BIA’s denial of voluntary departure. See 8 U.S.C. § 1229c(f); Oropeza-Wong v. Gonzales, 406 F.3d 1135, 1141 (9th Cir.2005).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the *648courts of this circuit except as provided by 9th Cir. R. 36-3.